Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 16, 1975, which affirmed the decision of a referee holding that since claimant failed to request a hearing within the statutory period the determination of the Industrial Commissioner remained in effect. The evidence is clear that claimant was mailed a notice of determination on June 14, 1974 and did not request a hearing until April 1, 1975. Since a hearing was not requested within 30 days after the mailing of the notice of the Industrial Commissioner (Labor Law, § 620, subd 1, par [a]), the referee is barred from deciding the issues involved in claimant’s case and the initial determination must remain in effect. Decision affirmed, without costs. Koreman, P. J., Sweeney, Mahoney, Main and Reynolds, JJ., concur.